                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA and the                    )                  NO. 8:18cv157
STATE OF NEBRASKA,                                  )
ex rel. ANTHONY DESOLA,                             )
                                                    )                     ORDER
                         Plaintiffs,                )
                                                    )
       v.                                           )
                                                    )
THE NEBRASKA MEDICAL CENTER                         )
                                                    )
                         Defendant.                 )
                                                    )


       The United States having declined to intervene in this action pursuant to the False Claims

Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:

       1.        The Complaint shall be unsealed and served upon Defendant by the relator;

       2.        All other contents of the Court’s file in this action shall remain under seal and not

be made public or served upon Defendant, except for this Order and The United States’ Notice of

Election to Decline Intervention, which the relator will serve upon Defendant only after service of

the Complaint;

       3.        The seal shall be lifted as to all other matters occurring in this action after the date

of this Order;

       4.        The parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The

United States may order any deposition transcripts and is entitled to intervene in this action, for

good cause, at any time;

       5.        The parties shall serve all notices of appeal upon the United States;
                                                    1
       6.      All orders of this Court shall be sent to the United States; and

       7.      Should the relator or Defendant propose that this action be dismissed, settled, or

otherwise discontinued, the Court will solicit the written consent of the United States before ruling

or granting its approval.

       IT IS SO ORDERED.

       Dated this 10th day of December, 2018.


                                                      BY THE COURT:


                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge




                                                 2
